Citation Nr: 0821176	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not have chronic fatigue syndrome.

2.  Complaints of fatigue are not related to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

3.  Narcolepsy was not manifest during service and is not 
related to the veteran's active service.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
service, nor is fatigue due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in November 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.  The veteran was told what the 
evidence needed to show in order to substantiate his claim 
for service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the statement of the 
case dated in November 2006, which was prior to the transfer 
and certification of the case to the Board.  The Board finds 
that the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.



Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Compensation may be paid to any Persian Gulf War veteran 
suffering from a qualifying chronic disability.  A qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following): 
(A) an undiagnosed illness; (B) the following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome 
(IBS); or (4) any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this section 
for a medically unexplained chronic multisymptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  To date, VA has identified only three 
illnesses as medically unexplained chronic multi-symptom 
illnesses, listed in 38 C.F.R. § 3.317 (B): Chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Accordingly, under these regulations, service connection may 
be granted on a presumptive basis if the veteran is a Persian 
Gulf veteran, and has chronic fatigue syndrome.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a.  The use of 
the conjunction and in this regulation indicates that all 
three numbered criteria must be met.

The veteran alleges persistent symptoms of fatigue that he 
believes constitute chronic fatigue syndrome.  The 
requirements for a diagnosis of chronic fatigue syndrome for 
VA purposes are outlined in 38 C.F.R. § 4.88a.  The evidence 
shows those requirements are not met.  The veteran has never 
been diagnosed with chronic fatigue syndrome.  In addition, 
the evidence demonstrates there was no new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level, and the veteran 
was not shown to have 6 or more of the 10 symptoms listed in 
38 C.F.R. § 4.88a(3).  While the veteran contends that he has 
chronic fatigue syndrome, he has not been shown to have the 
requisite medical training or knowledge to provide a 
competent opinion as to this disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the first 
threshold requirement necessary to substantiate a service 
connection claim, competent evidence that the veteran has 
chronic fatigue syndrome is not satisfied, and the claim must 
be denied on this basis.

The Board notes that service connection for fatigue may be 
granted to a veteran when the evidence establishes: (1) that 
he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

While the veteran complains of fatigue, a review of the 
record shows that the veteran's daytime sleepiness was 
attributed to narcolepsy.  This conclusion was reached after 
the veteran underwent private sleep study and evaluation in 
February and March 2005.  His diagnosis of narcolepsy was 
also noted in subsequent VA treatment records.  As this 
symptom is attributable to a clinical diagnosis, service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness must be denied.

Finally, the Board notes that the veteran's service records 
are negative for any complaints or treatment for fatigue 
during service.  The first evidence that the veteran 
complained of fatigue is his October 2004 claim for benefits.  
Furthermore, the veteran was afforded a VA examination in 
December 2004.  He complained of general fatigue.  Following 
examination, the diagnosis was complaint of chronic fatigue 
and sleepiness with negative physical examination and 
negative lab studies that is not caused by, or a result of, 
service.  The examiner noted that the veteran's service 
medical records were negative regarding these complaints, and 
his lab tests during service were within normal limits.  
Furthermore, the veteran was obese, which might be 
contributing to these symptoms.  Based on this opinion, the 
Board concludes that the veteran's complaints of fatigue, and 
the resulting diagnosis of narcolepsy, were not incurred in 
or aggravated by service.  The December 2004 VA examiner has 
provided the only competent opinion as to this matter and has 
determined that it is not related.  Thus, the preponderance 
of the evidence is against the veteran's claim, and service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Service connection for chronic fatigue syndrome is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


